Citation Nr: 0124437	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  00-22 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel




INTRODUCTION

The veteran had active service from September 1966 to 
September 1969.  He died in October 1999.  His surviving 
spouse is the appellant in this case.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision by the 
Department of Veterans Affairs (VA) Salt Lake City, Utah, 
Regional Office (RO).  That decision denied service 
connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  While in active service, the veteran served in Vietnam.

3.  The veteran died in October 1999 of thymic carcinoma.

4.  During his lifetime, the veteran had not established 
service connection for any disability.

5.  The thymic carcinoma that caused the veteran's death was 
not present until many years after service.

6.  The veteran's cause of death cannot be attributed to his 
service.




CONCLUSION OF LAW

The veteran's cause of death was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 (West. Supp. 2001).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the appellant and her representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The appellant was provided with adequate notice as to the 
evidence needed to substantiate her claim.  The Board 
concludes that the discussions in the decisions, SOC, the 
SSOC, and the letters sent to the appellant informed her of 
the information and evidence needed to substantiate the claim 
and complied with the VA's notification requirements.  The RO 
supplied the appellant with the applicable regulations in the 
SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's death 
certificate which contains a medical opinion as to the cause 
of his death, the veteran's private medical treatment 
records, a statement from the veteran's treating physician 
and the statements of the appellant.  The appellant did not 
request a hearing.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the appellant's claim for 
service connection for the veteran's cause of death.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of her claim and has notified her of the information and 
evidence necessary to substantiate her claim.  Consequently, 
the case need not be referred to the appellant or her 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the appellant. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

The veteran served in Vietnam from July 1967 to January 1969.  
A discharge examination conducted in September 1969 indicates 
that the veteran was in good health with no reported 
illnesses at the time of his separation from service.

In October 1999, the veteran died with the cause of death 
being listed as thymic carcinoma.  The appellant filed her 
claim in December 1999.  She submitted the veteran's death 
certificate and a letter from the veteran's attending 
physician.  The letter stated that the veteran had thymic 
carcinoma which, in the physician's opinion, could have been 
linked to Dioxin exposure.

In March 2000, the RO denied the claim as not being well 
grounded.  The appellant filed a notice of disagreement (NOD) 
in July 2000.  In it she stated her belief that the veteran's 
death was a result of exposure to Agent Orange while in 
Vietnam.  In August 2000, the RO sent the appellant a letter 
explaining the specific regulations relevant to presumptive 
service connection for diseases associated with certain 
herbicide agents.  The letter also informed the appellant of 
additional information she should submit in support of her 
claim.

The appellant was sent a statement of the case (SOC) in 
September 2000.  The appellant submitted private medical 
records pertaining to the veteran's diagnosis.  Those records 
included two lab reports from biopsies conducted on the 
veteran.  The first diagnosis, from the procedure conducted 
on December 9, 1998, was undifferentiated carcinoma, 
mediastinal lymph nodes.  This mass was a right peritracheal 
mass.  The second biopsy was conducted on December 11, 1998.  
The tissue biopsied was the lymph node.  The final diagnosis 
was epithelial malignancy with features suggestive of 
malignant thymoma.

In addition to the lab reports, the appellant submitted a 
medical record from the veteran's treating physician dated 
October 1999.  The report indicates the veteran was diagnosed 
with thymic carcinoma.  The report states that the veteran's 
treatment had been unsuccessful.

In June 2001, the RO sent the appellant a supplemental 
statement of the case (SSOC).  In addition, the RO 
readjudicated the appellant's claim and issued a rating 
decision.  The decision denied the appellant's claim on its 
merits.

III.  Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as a malignant tumor, is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. 
§ 3.303(d).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of §3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" 
includes the following:  Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e) (2000).

In 64 Federal Register 59232-59243 (November 2, 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  The Secretary evaluated numerous studies and 
other scientific evidence and concluded that there was 
insufficient credible evidence to establish an association 
between herbicide exposure and any condition not specifically 
named in 38 C.F.R. § 3.309(e).

The cause of death of a veteran is considered to be due to a 
service-connected disability when such disability was either 
the principal or a contributory cause of death.  See 
38 C.F.R. § 3.312.

IV.  Analysis

The veteran's service medical records indicate that he was in 
good health when he was given his discharge examination in 
September 1969.  The earliest records of treatment for the 
veteran are lab reports dated December 1998.  They show that 
the veteran had a right peritracheal mass that was an 
undifferentiated carcinoma, mediastinal lymph nodes and 
epithelial malignancy with features suggestive of malignant 
thymoma in his lymph nodes.  At no time during the veteran's 
life did he seek service connection for any disability.

The cause of death listed for on the veteran's death 
certificate is thymic carcinoma.  This condition is not a 
presumptive disability associated with exposure to herbicide 
agents.  Although the medical evidence shows that the thymic 
cancer spread to the lymph nodes near the veteran's trachea, 
the disease was not a tracheal cancer so as to warrant 
service connection upon the herbicide presumptions.  It is 
the primary site of the cancer which determines whether or 
not the presumption applies.  The primary site of the cancer 
was the thymus rather than the trachea.  

In January 2000, the veteran's treating physician submitted a 
letter in which he stated that, in his opinion, the veteran's 
thymic cancer could have been linked to Dioxin exposure and 
warranted further investigation.  This statement clearly 
leaves open the possibility that the exposure in service may 
not have played any role in the development of the disability 
at issue in this case.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (holding that there was a plausible basis for 
the Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  A medical opinion 
expressed in terms of "may," also implies "may or may not" 
and is too speculative to establish a plausible claim.  See 
Obert v. Brown, 5 Vet. App. 30 (1993).

The Board also notes that the opinion of the veteran's 
physician appears to be based on the assumption that if 
herbicides can cause one type of cancer then they may also 
cause another type.  The United States Court of Appeals for 
Veterans Claims (Court) has held, however, that the fact that 
the VA has recognized one type of cancer as being related to 
service does not necessarily provide a basis for concluding 
that all other types of cancer are also related to service.  
See Hayes v. Brown, 4 Vet. App. 353 (1993).  Furthermore, a 
bare conclusory opinion without an explanation of the basis 
for the opinion is not adequate to support the claim.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).  The Board 
notes that there is no clinical data or other rationale to 
support his opinion; nor is there anything in the record that 
would give it substance.  Therefore, the opinion sits by 
itself essentially unsupported, and is found to be purely 
speculative.  See Bloom v. West, 12 Vet. App. 185 (1999).

For the foregoing reasons, the Board finds that there is no 
evidence of record that indicates that the veteran's cause of 
death was directly service connected.  Nor is there evidence 
that the veteran is entitled to a statutory presumption of 
service connection for cause of death.  Accordingly, the 
appellant's claim for service connection is denied.



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals



 

